Citation Nr: 1139194	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected schizophrenia, evaluated as 50 percent disabling from November 20, 1997.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to March 1982 and from January 1991 to March 1991.  The record also reflects National Guard Service from November 1982 to July 1997, including periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions by the Detroit, Michigan RO.  (Although the RO did not certify on appeal the claim for a higher initial rating for schizophrenia, a statement of the case was issued in June 2007 on this issue and argument regarding the effects of the disability was made by the Veteran in an October 2007 statement.  This statement was considered by the RO as a notice of disagreement with the October 2007 decision denying TDIU, but it may also be viewed as a substantive appeal with respect to the 50 percent rating.  Construing the statement in the light most favorable to the Veteran, the Board finds that both issues have been appealed.)


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran contends that he is unemployable as a result of his service-connected schizophrenia.  Specifically, in his October 2007 statement, the Veteran indicated that he left employment in 2006 due to his inability to get along with his co-workers.  The Veteran reported having persistent thoughts of hurting co-workers he perceived as being mean to him.  The Veteran stated that, when he had to work with the public, he suffered from frequent panic attacks and long episodes of depression.  The Veteran related that he finally resigned because "he couldn't take it anymore."  The Veteran notes that the Social Security Administration agreed that he was unemployable as they have granted him disability benefits.  

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a Veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

To qualify for a TDIU rating, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  See 38 C.F.R. § 4.16(a) (2010).  A TDIU rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b)  for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

In this case, the Veteran has only one service-connected disability, schizophrenia, paranoid type, evaluated as 50 percent disabling.  This disability rating fails to meet the percentage requirements of 38 C.F.R. § 4.16(a).  When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  In these cases, rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225(1993).  

In this regard, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which justify referral for extraschedular consideration.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361(1993); see also Hodges v. Brown, 5 Vet. App. 375(1993); Blackburn v. Brown, 4 Vet. App. 395(1993).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).  

The Board finds that a medical opinion is needed on this question.  It does not appear that an examiner has been asked to address the effect of the Veteran's service-connected paranoid schizophrenia on his ability to obtain and retain employment.  The Board finds that a remand for a VA examination is required to address the Veteran's claim for a TDIU.  Such an examination will also provide additional information with respect to the claim for a higher schedular rating under 38 C.F.R. § 4.130, Diagnostic Code 9203.  

In adjudicating a claim for TDIU, VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294(1995); Beaty v. Brown, 6 Vet. App. 532, 537(1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, effect the Veteran's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.  

In addition, VA is on notice of the probable existence of relevant SSA records, which have apparently not been obtained.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323(Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370(1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits and the evidence relied on by that agency.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74(1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417(1991), SSA's determination regarding the Veteran's unemployability and the reasons for that determination are relevant to the issues now before the Board.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188(1992).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Contact the Veteran and request that he provide information as to the dates of any treatment received for his service-connected schizophrenia since February 2007, and to furnish signed authorizations for the release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records not already in the claims folder should be requested from all sources.  All records obtained should be added to the claims folder.  

2.  The AOJ should contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including all medical records relied on to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the unavailability, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  

3.  The Veteran should be scheduled for a VA examination to determine whether his service-connected psychiatric disorder has caused the Veteran to be unemployable.  The claims folder must be made available for review by the examiner prior to the examination.  All necessary tests should be performed.  All pertinent symptomatology and findings must be reported in detail, including the findings necessary to apply the rating criteria of Diagnostic Code 9203.  Based on the review of the claims file, the examiner must provide an opinion as to the effects of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment.  The examination report must include a complete rationale for the opinion regarding employability.  

4.  The AOJ must ensure that all requested actions have been accomplished. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

5.  After completion of the above, the AOJ should consider whether referral of the case to the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) for the schizophrenia claim or under 38 C.F.R. § 4.16(b) for the TDIU claim is warranted.  An explanation should be provided to the Veteran if a referral is not made.  (The explanation may be provided in a supplemental statement of the case.)

6.  After re-adjudicating the issues on appeal, if any determination remains adverse to the Veteran, both he and his representative should be furnished a supplemental statement of the case, which includes analysis of all pertinent evidence.  This document should include detailed reasons and bases for the decision(s) reached.  The Veteran and his representative should be provided an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

